 



Exhibit 10.4
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as of
the grant date set forth below by and between TOTAL SYSTEM SERVICES, INC., a
Georgia corporation (the “Corporation”), and
                                         (“Executive”).
     WHEREAS, Executive has been awarded Restricted Stock Units (“RSUs”) under
the Corporation’s 2008 Omnibus Plan (“Plan”).
     NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

         
1.
  Grant of RSUs    
 
            Executive is hereby granted RSUs as follows:
 
       
 
  Date of Grant:                       , 200___
 
       
 
  Vesting Period:   Please refer to Section 2 of this Agreement
 
       
 
  Total Number of RSUs:                       
 
       
2.
  Vesting of RSUs    

(a) Vesting Conditions. If Executive remains in the continuous employ of the
Corporation or a Subsidiary of the Corporation through the date(s) indicated in
Column I below, the RSUs will become non-forfeitable (i.e., “vest”) to the
extent indicated in Column II below:

                              (I)           (II)     If employment           the
% of the RSUs   continues through   then       which vest is    
                    , 200__
            100 %
 
               
 
  [or]        
 
               
                    , 200__
            — %
 
               
 
  [or]        
 
               
                    , 200__
            — %
 
               
 
  [or]        
 
               
                    , 200__
            — %
 
               
 
  [or]        





--------------------------------------------------------------------------------



 



                              (I)           (II)     If employment           the
% of the RSUs   continues through   then       which vest is    
                    , 200__
            — %
 
               
 
  [or]        
 
               
                    , 200__
            — %

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
RSUs which are not vested on the date of Executive’s termination of employment
will be forfeited to the Corporation, unless the Compensation Committee in its
sole and exclusive discretion determines otherwise.
(b) Effect of Voluntary Termination or Termination for Cause or Suicide. If
Executive’s employment with the Corporation and its Subsidiaries is terminated:
(i) by Executive voluntarily or (ii) by the Corporation or a Subsidiary for
Cause or (iii) by Executive’s death due to suicide before all RSUs vest pursuant
to the provisions of paragraph 4(a) above, then any RSUs which are not vested at
the time of such termination will be forfeited to the Corporation on the date of
such termination, unless the Compensation Committee in its sole and exclusive
discretion determines otherwise.
(c) Effect of Death (Other Than by Suicide) or Disability. If Executive’s
employment with the Corporation and its Subsidiaries terminates by reason of
Executive’s death (other than by suicide) or Disability, then any RSUs which are
not vested at the time of such termination will become vested automatically.
(d) Effect of Retirement or Leave of Absence. If Executive’s employment with the
Corporation and its Subsidiaries is terminated by reason of Executive’s
retirement after attainment of age 62 and 15 years of Service, then any RSUs
which are not vested at the time of such retirement will become vested
automatically. A leave of absence which is approved in writing by the
Compensation Committee with specific reference to this Agreement will not be
considered a termination of Executive’s employment with the Corporation and its
Subsidiaries for purposes of this Section 2 or any other provision of this
Agreement.
(e) In the event of a Change of Control (as defined in the Plan), the RSUs will
vest immediately upon such Change of Control.
(f) No Forfeiture of Vested RSUs. Any RSUs which vest pursuant to the preceding
provisions of this Section 2 will not thereafter be forfeited.

3.   Conversion of RSUs and Issuance of Shares       Upon vesting of the RSUs,
one share of the Corporation’s Common Stock shall be issued for each RSU that
vests on such vesting date, subject to the terms and conditions of this
Agreement and the Plan.

2



--------------------------------------------------------------------------------



 



4.   Transfer of RSUs       Unless otherwise permitted by the Committee, the
RSUs may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than pursuant to a will or the laws of descent and
distribution. Any attempted disposition in violation of this Agreement and the
Plan shall be void.   5.   Status of Executive       The Executive shall not be,
or have rights as, a stockholder of the Corporation with respect to any of the
shares of Common Stock subject to the RSUs unless such RSUs have vested, and
shares underlying the RSUs have been issued and delivered to him or her. The
Corporation shall not be required to issue or transfer any certificates for
shares of Common Stock upon vesting of the RSUs until all applicable
requirements of law have been complied with and such shares have been duly
listed on any securities exchange on which the Common Stock may then be listed.
  6.   Dividend Equivalents       Until the Executive’s employment with the
Corporation and its Subsidiaries is terminated for any reason, or until such
time as the RSUs vest, whichever occurs first, the Corporation will pay the
Executive a cash amount equal to the number of RSUs subject to restriction times
the per share quarterly dividend payments made to shareholders of the
Corporation’s Common Stock, with such payments to be made reasonably promptly
after the payment date of each quarterly dividend.   7.   General Provisions

(a) Administration, Interpretation and Construction. The terms and conditions
set forth in this Agreement will be administered, interpreted and construed by
the Compensation Committee, whose decisions will be final, conclusive and
binding on the Corporation, on Executive and on anyone claiming under or through
the Corporation or Executive. Without limiting the generality of the foregoing,
any determination as to whether an event has occurred or failed to occur which
causes the RSUs to be forfeited pursuant to the terms and conditions set forth
in this Agreement, will be made in the good faith but absolute discretion of the
Compensation Committee. By accepting the transfer of RSUs, Executive irrevocably
consents and agrees to the terms and conditions set forth in this Agreement and
to all actions, decisions and determinations to be taken or made by the
Compensation Committee in good faith pursuant to the terms and conditions set
forth in this Agreement.
(b) Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of RSUs or the lapse of restrictions on RSUs. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on RSUs
not to lapse.

3



--------------------------------------------------------------------------------



 



(c) Rights Not Assignable or Transferable. No rights under this Agreement will
be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Executive’s rights under
this Agreement will be exercisable during Executive’s lifetime only by Executive
or by Executive’s guardian or legal representative.
(d) Terms and Conditions Binding. The terms and conditions set forth in the Plan
and in this Agreement will be binding upon and inure to the benefit of the
Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Mellon and its
successors and assigns.
(e) No Employment Rights. No provision of this Agreement or the Plan will be
deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of RSUs which may result under this Agreement if Executive’s
employment is so terminated.
(f) No Liability for Good Faith Business Acts or Omissions. Executive recognizes
and agrees that the Compensation Committee, the Board, or the officers, agents
or employees of the Corporation and its Subsidiaries, in their oversight or
conduct of the business and affairs of the Corporation and its Subsidiaries, may
in good faith cause the Corporation or a Subsidiary to act, or to omit to act,
in a manner that may, directly or indirectly, prevent the RSUs from vesting. No
provision of this Agreement will be interpreted or construed to impose any
liability upon the Corporation, a Subsidiary, the Compensation Committee, Board
or any officer, agent or employee of the Corporation or a Subsidiary, for any
forfeiture of RSUs that may result, directly or indirectly, from any such action
or omission.
(g) Recapitalization. In the event that Executive receives, with respect to
RSUs, any securities or other property (other than cash dividends) as a result
of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Mellon and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “RSUs.”
(h) Appointment of Agent. By accepting the transfer of RSUs, Executive
irrevocably nominates, constitutes, and appoints Mellon as Executive’s agent for
purposes of surrendering or transferring the RSUs to the Corporation upon any
forfeiture required or authorized by this Agreement. This power is intended as a
power coupled with an interest and will survive Executive’s death. In addition,
it is intended as a durable power and will survive Executive’s disability.

4



--------------------------------------------------------------------------------



 



(i) Legal Representative. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to Executive’s heirs or devises.
(j) Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any section or paragraph.
(k) Plan Governs. The RSUs are being transferred to Executive pursuant to and
subject to the Plan, a copy of which is available upon request to the Corporate
Secretary of the Corporation. The provisions of the Plan are incorporated herein
by this reference, and all capitalized terms in this Agreement shall have the
same meanings given to such terms in the Plan. The terms and conditions set
forth in this Agreement will be administered, interpreted and construed in
accordance with the Plan, and any such term or condition which cannot be so
administered, interpreted or construed will to that extent be disregarded.
(l) Complete Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.
(m) Amendment; Modification; Wavier. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Compensation Committee and shall be agreed to in
writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.
(n) Governing Law. The validity, interpretation, performance and enforcement of
the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.
     The Corporation has issued the RSUs in accordance with the foregoing terms
and conditions and in accordance with the provisions of the Plan. By signing
below, Executive hereby agrees to the foregoing terms and conditions of the
RSUs.
     IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective
as of the date and year set forth above.
                                                                     
            (L.S.)

5